

116 S2313 IS: To authorize 2 additional district judgeships for the district of Colorado.
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2313IN THE SENATE OF THE UNITED STATESJuly 30, 2019Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize 2 additional district judgeships for the district of Colorado.
	
		1.Additional district judgeships for the district of Colorado
 (a)Additional district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 2 additional district judges for the district of Colorado.
 (b)Technical and conforming amendmentThe table in section 133(a) of title 28, United States Code, is amended by striking the item relating to Colorado and inserting the following:
				Colorado9.
 (c)Effective dateThis Act, and the amendments made by this Act, shall take effect on January 21, 2021.